Case 3:18-cv-01496-JD Document 36-1 Filed 01/15/19 Page 1 of 7




   Appendix A
                           Case 3:18-cv-01496-JD Document 36-1 Filed 01/15/19 Page 2 of 7




                               Source of
 Claim                                        Prior Public Disclosure                   Source of Prior Public Disclosure
                               Claim

 Defendants made express       Complaint      The Complaint infers that these           38 U.S.C. § 8126(a).
 and implied promises that     ¶¶ 131-136     statements were made because such
 the price of Apriso was “fair                statements are required by federal        42 C.F.R. § 414.804(a)(5).
 and reasonable.”                             laws, regulations, and rules, all of
                                              which are publicly posted online.         About GSA Schedules, available at
                                                                                        https://www.gsa.gov/buying-
                                                                                        selling/purchasing-programs/gsa-
                                                                                        schedules/about-gsa-schedules.

                                                                                        42 U.S.C. § 1396r-8(b)(3)(C)(ii).

 The ’688 Patent was invalid Complaint        The PTAB’s decision and reasoning         Matthew Bultman, Part of Apriso Patent
 because of prior art from the ¶¶ 9-11, 15,   were publicly disclosed in national       Nixed In IPR With Hedge Fund Ties, Law360
 Brunner and Marakhouski       83-87          news media.                               (May 19, 2017, 4:58 PM EDT),
 studies.                                                                               https://www.law360.com/articles/926213/part
                                                                                        -of-apriso-patent-nixed-in-ipr-with-hedge-
                                                                                        fund-ties (Ex. I).

 When prosecuting the ’688     Complaint      This disclosure is contained in a         Amendment and Response to Office Action,
 Patent, Defendants claimed    ¶ 82           document submitted to the USPTO           U.S. Patent Application No. 12/573,081, June
 a method for maintaining                     during prosecution of the ’688 Patent,    20, 2014, p. 2 (Ex. A-1).
 the remission of ulcerative                  which is available online for download
 colitis by administering                     through the USPTO’s PAIR database.        U.S. Patent No. 8,865,688 (Ex. A-4).
 Apriso “without food.”                       It is also contained in the ’688 Patent
                                              itself, which is available online for
                                              download through the USPTO’s PAIR
                                              database.




5462140
                             Case 3:18-cv-01496-JD Document 36-1 Filed 01/15/19 Page 3 of 7




 The Brunner study           Complaint     The Brunner study was available             Martin Brunner et al., Gastrointestinal transit
 disclosed that mesalamine   ¶¶ 10, 83     online for years prior to the Complaint     and release of 5‐aminosalicylic acid from
 could be taken “independent               being filed.                                153Sm‐labelled mesalazine pellets vs. tablets
 of concomitant food                                                                   in male healthy volunteers, Aliment
 intake.”                                                                              Pharmacol. Ther. 17:1163-1169, 1167 (2003),
                                                                                       available at
                                                                                       https://onlinelibrary.wiley.com/doi/full/10.10
                                                                                       46/j.1365-2036.2003.01564.x (Ex. G).

 The Marakhouski study         Complaint   The Marakhouski study was available         Yuri Marakhouski et al., A double‐blind dose‐
 disclosed that mesalamine     ¶¶ 10, 83   online for years prior to the Complaint     escalating trial comparing novel mesalazine
 “can be taken independent                 being filed.                                pellets with mesalazine tablets in active
 of meals.”                                                                            ulcerative colitis, Aliment Pharmacol. Ther.
                                                                                       21:133-140, 134 (2005), available at
                                                                                       https://onlinelibrary.wiley.com/doi/full/
                                                                                       10.1111/j.1365-2036.2005.02312.x (Ex. H).

 Defendants were aware of      Complaint   The Brunner study disclosed that            Brunner at 1163, 1164 (Ex. G).
 the Brunner and               ¶ 84        “[t]he study medication was provided
 Marakhouski studies                       by Dr Falk Pharma GmbH, Freiburg,           Marakhouski at 133, 139 (Ex. H).
 because of the involvement                Germany.” Roland Greinwald was
 of Dr. Falk and Roland                    listed as a co-author of the study, with
 Greinwald.                                his affiliation listed as “Dr Falk
                                           Pharma GmbH, Freiburg, Germany.”

                                           The Marakhouski study disclosed that
                                           the “study was supported by a grant
                                           from Dr. Falk Pharma GmbH,
                                           Freiburg, Germany.” Roland
                                           Greinwald was listed as a co-author of
                                           the study, with his affiliation listed as
                                           “Dr Falk Pharma GmbH, Freiburg,
                                           Germany.”



                                                              -2-
5462140
                             Case 3:18-cv-01496-JD Document 36-1 Filed 01/15/19 Page 4 of 7




 The ’344 Patent disclosed      Complaint   This disclosure is contained in the       U.S. Patent No. 8,921,344 (Ex. B-2).
 the “unexpected” finding       ¶ 88        ’344 Patent itself, which is available
 that administering                         online for download through the
 balsalazide “with food”                    USPTO’s PAIR database.
 increases the colonic
 bioavailability of
 mesalamine

 When prosecuting the ’344 Complaint        This disclosure is contained in a      Response to Final Office Action, U.S. Patent
 Patent, Defendants stated      ¶ 88        document submitted to the USPTO        Application No. 11/592,854, July 16, 2009, p.
 that “one of ordinary skill in             during prosecution of the ’344 Patent, 7 (Ex. B-1).
 the art … would have                       which is available online for download
 expected the bioavailability               through the USPTO’s PAIR database.
 of balsalazide to decrease
 when taken with food …”

 When prosecuting the ’344      Complaint   This disclosure is contained in a      Response to Final Office Action, U.S. Patent
 Patent, Defendants             ¶¶ 89, 92   document submitted to the USPTO        Application No. 11/592,854, July 16, 2009, pp.
 disclosed a table showing                  during prosecution of the ’344 Patent, 6-7 (Ex. B-1).
 that when Claversal,                       which is available online for download
 Asacol, and Lialda were                    through the USPTO’s PAIR database.
 administered with food, the
 colonic bioavailability of
 those drugs decreased.

 Defendants were aware of       Complaint   The fact that attorney Jonathan Sparks    U.S. Patent No. 8,921,344 (Ex. B-2).
 the information disclosed in   ¶ 89        prosecuted both patents is disclosed in
 the ’344 Patent application                the patents themselves, which are         U.S. Patent No. 8,865,688 (Ex. A-4).
 because it shared an                       available online for download through
 attorney with the ’688                     the USPTO’s PAIR database.
 Patent.




                                                               -3-
5462140
                            Case 3:18-cv-01496-JD Document 36-1 Filed 01/15/19 Page 5 of 7




 Defendants were aware of       Complaint   The fact that Lorin Johnson was an         U.S. Patent No. 8,921,344.
 the information disclosed in   ¶ 89        inventor of the ’344 Patent is
 the ’344 Patent application                disclosed in the patent itself, which is   Petition to Correct Inventorship Pursuant to
 because it shared an                       available online for download through      37 C.F.R. § 1.324, U.S. Patent Application
 inventor with the ’688                     the USPTO’s PAIR database. The fact        No. 12/573,081, July 31, 2015 (Ex. A-3).
 Patent.                                    that Johnson was an inventor of the
                                            ’688 Patent is disclosed in a document
                                            submitted to the USPTO during
                                            prosecution of the ’688 Patent, which
                                            is available online for download
                                            through the USPTO’s PAIR database.

 When prosecuting the ’688      Complaint   These alleged omissions were made in Amendment and Response to Office Action,
 Patent, Defendants withheld    ¶ 90        a document submitted to the USPTO      U.S. Patent Application No. 12/573,081, June
 information regarding                      during prosecution of the ’688 Patent, 20, 2014, pp. 5, 6 (Ex. A-1).
 Lialda that they had                       which is available online for download
 disclosed when prosecuting                 through the USPTO’s PAIR database.
 the ’344 Patent.

 Defendants’ omission of        Complaint   The Examiner’s stated reasons for          Notice of Allowance and Fees Due, U.S. Patent
 information about Lialda       ¶ 90        granting the ’688 Patent were              Application No. 12/573,081, Sep. 11, 2014, p.
 was material to the                        disclosed in a document filed with the     3 (Ex. A-2).
 Examiner’s decision to                     USPTO, which is available for
 issue the patent.                          download through the USPTO’s PAIR
                                            database.

 When prosecuting the ’688      Complaint   These alleged omissions were made in Amendment and Response to Office Action,
 Patent, Defendants withheld    ¶¶ 92-96    a document submitted to the USPTO      U.S. Patent Application No. 12/573,081, June
 information regarding                      during prosecution of the ’688 Patent, 20, 2014, pp. 5, 6 (Ex. A-1).
 Claversal and Asacol that                  which is available online for download
 they had disclosed when                    through the USPTO’s PAIR database.
 prosecuting the ’344 Patent.




                                                               -4-
5462140
                               Case 3:18-cv-01496-JD Document 36-1 Filed 01/15/19 Page 6 of 7




 Defendants’ omission of         Complaint    The Examiner’s stated reasons for        Notice of Allowance and Fees Due, U.S. Patent
 information about Claversal     ¶¶ 97-98     granting the ’688 Patent were            Application No. 12/573,081, Sep. 11, 2014, p.
 and Asacol was material to                   disclosed in a document filed with the   3 (Ex. A-2).
 the Examiner’s decision to                   USPTO, which is available for
 issue the ’688 Patent.                       download through the USPTO’s PAIR
                                              database.

 The Otterbeck Patents           Complaint    All disclosures made in the Otterbeck    U.S. Patent No. 6,551,620 (Ex. C-1).
 asserted that use of a “non     ¶¶ 101-105   Patents are contained in the patents
 gel-forming” polymer                         themselves, which are available online   U.S. Patent No. 8,337,886 (Ex. C-2).
 matrix “surprisingly”                        for download through the USPTO’s
 increased targeted delivery                  PAIR database.                           U.S. Patent No. 8,496,965 (Ex. C-3).
 of mesalamine.
                                                                                       U.S. Patent No. 8,911,778 (Ex. C-4).

                                                                                       U.S. Patent No. 8,940,328 (Ex. C-5).

                                                                                       U.S. Patent No. 8,956,647 (Ex. C-6).

 The ’990 Patent, the ’742       Complaint    All disclosures made in the ’990         U.S. Patent No. 6,290,990 (Ex. D-1).
 Patent, the ’858 Patent, and    ¶¶ 106-115   Patent, the ’742 Patent, the ’858
 European Patent                              Patent, and European Patent              U.S. Patent No. 4,892,742 (Ex. D-2).
 0169821A2, all constituted                   0169821A2 that supposedly constitute
 prior art that made the                      prior art are contained in the patents   U.S. Patent No. 4,784,858 (Ex. D-3).
 Otterbeck Patents invalid.                   themselves, which are available online
                                              for download through the USPTO’s         European Patent 0169821 (A2) (Ex. E).
                                              PAIR database and through the
                                              European Patent Office’s Espacenet
                                              Patent Search database.




                                                                -5-
5462140
                           Case 3:18-cv-01496-JD Document 36-1 Filed 01/15/19 Page 7 of 7




 But for Defendants’           Complaint   Estimates about the effect that generic   Federal Trade Commission, Pay-for-Delay:
 obtaining the ’688 Patent,    ¶¶ 73-74    competition would have on the market      How Drug Company Pay-Offs Cost
 generic drugs would have                  price and market share of Apriso are      Consumers Billions (2010), available at
 entered the marketplace and               drawn from a 2010 Federal Trade           https://www.ftc.gov/sites/default/files/docume
 reduced the price for                     Commission report that was available      nts/reports/pay-delay-how-drug-company-
 generic Apriso by 85 to 90                for download online for years prior to    pay-offs-cost-consumers-billions-federal-
 percent.                                  the Complaint being filed.                trade-commission-staff-
                                                                                     study/100112payfordelayrpt.pdf (Ex. F).




                                                             -6-
5462140
